Citation Nr: 0311426	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-06 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee scar.

2.  Entitlement to service connection for a bone spur of the 
left elbow.

3.  Entitlement to service connection for a bone spur of the 
right elbow.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for double vision.

7.  Entitlement to service connection for muscular tension.

8.  Entitlement to service connection for a psychiatric 
disability.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July l979 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.  

The Board notes that the issues of service connection for 
bilateral hearing loss and tinnitus were addressed in a 
statement of the case issued in April 2002.  By rating action 
dated later in April 2002, the RO granted service connection 
for each of these disabilities.  This decision, accordingly, 
is limited to the issues set forth on the preceding page.


REMAND

The record shows that the veteran was scheduled to testify at 
a videoconference hearing before the undersigned in March 
2003.  He contacted the RO on the day of the hearing and 
requested that it be rescheduled.  This was construed as a 
motion to reschedule the hearing.  The veteran was notified 
that it was granted by letter dated May 1, 2003.

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule a videoconference 
hearing for the appellant before a 
Veterans Law Judge.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




